United States Court of Appeals
                     For the First Circuit

No. 12-2425

                      BENNY GONZÁLEZ-RÍOS,

                      Plaintiff, Appellant,

                               v.

    HEWLETT PACKARD PR COMPANY; HEWLETT PACKARD CARIBE LIMITED
   COMPANY; HEWLETT PACKARD CARIBE BV COMPANY; HEWLETT PACKARD
  EMPLOYEES DISABILITY PROGRAM; LIFE INSURANCE COMPANY OF NORTH
     AMERICA (LINA); HEWLETT PACKARD CARIBE BV INSURANCE PLAN,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                              Before
                Torruella, Baldock,* and Kayatta,
                         Circuit Judges.


     Luis Vivaldi Oliver, on brief for appellant.
     Fernando A. Baerga Ibáñez, Carolina Santa Cruz Sadurní, and
Baerga & Quintana Law Offices, on brief, for appellee Hewlett
Packard Caribe BV Company.
     Rosa María Cruz-Niemiec and Cruz Niemiec & Vázquez, on brief
for appellees Life Insurance Company of North America (LINA) and
Hewlett Packard Caribe BV Insurance Plan.



                         April 16, 2014




     *
      Of the Tenth Circuit, sitting by designation.
            BALDOCK, Circuit Judge.        Plaintiff Benny González-Ríos

appeals the District of Puerto Rico's dismissal of his lawsuit

seeking disability benefits under the Employee Retirement Income

Security Act (ERISA).     We have jurisdiction pursuant to 28 U.S.C.

§ 1291.     Because Plaintiff has committed numerous procedural

errors, thwarting intelligent review, we dismiss the appeal.

                                     I.

            In 1983, Hewlett Packard Caribe BV Company (hereinafter

"HP   Caribe")   hired   Plaintiff   as     an   electronics    technician.

Beginning in July 2007, Plaintiff was covered by a short-term

disability plan named the "Hewlett Packard Caribe BV Insurance

Plan" (hereinafter "the Plan").            The Life Insurance Company of

North America (hereinafter "LINA") had "the authority, in its

discretion, to interpret the terms of the Plan, to decide questions

of eligibility for coverage or benefits under the Plan, and to make

any related findings of fact."

            Plaintiff underwent back surgery in early 2009, and LINA

authorized short-term disability benefits from February 3 to May

15, 2009.   On June 2, LINA denied Plaintiff benefits for the first

time.   Plaintiff returned to work one month later.             He left work

again on July 21, however, never to return.                    Over the next




                                     -2-
year-and-a-half, LINA repeatedly denied Plaintiff's requests and

appeals for disability benefits.1

            In December 2010 Plaintiff sued LINA, HP Caribe, and

several other Hewlett Packard entities in a Puerto Rico court,

seeking review of the benefits denial.       In its answer, HP Caribe

asserted it was Plaintiff's sole employer and denied everything in

the complaint regarding the other named HP entities, e.g., "Hewlett

Packard PR Co."2   Plaintiff thereafter moved for default judgment

against the other HP defendants.       This motion was denied, and HP

Caribe's answer was deemed sufficient.

            Plaintiff did not serve LINA until April 2011. Less than

thirty days later, on May 4, LINA removed the action to the

District of Puerto Rico.    HP Caribe consented.     One month later,

LINA clarified in its answer the full name of the Plan, as it had

not been named in the original lawsuit.        Despite HP Caribe and

LINA's clarifications as to the actual parties involved, Plaintiff

never amended his complaint.     Nor did he seek to serve the Plan

properly.    Instead, he moved for partial summary judgment and for



     1
        HP Caribe's answer to Plaintiff's complaint alleged
Plaintiff "enjoyed the benefits of temporary disability from
February 16, 2009 to July 1, 2009" and from "July 21, 2009 to
February 24, 2010." In its brief to us, however, HP Caribe hews
more closely to the dates established in the main text above, dates
which are largely agreed upon by Plaintiff and LINA. Under either
narrative, our conclusion here would remain the same.
     2
      Plaintiff apparently served process on "Hewlett Packard," in
general, without specifically serving each named HP entity.

                                 -3-
an entry of default, again contending various entities he had sued

had failed to answer the complaint.            In response, HP Caribe

asserted the issue had already been ruled on.        At the same time,

LINA filed an amended answer stating that, despite not being served

properly, the Plan was voluntarily appearing "to simplify matters

and expedite the proceedings."       As such, Defendants argued, all

relevant and operative parties had appeared: the plan administrator

(HP Caribe), the claims administrator (LINA), and the Plan. Nearly

two months later, Plaintiff asked the district court to order HP

Caribe to produce certain documents.       Plaintiff also submitted a

document apparently filed with the IRS on behalf of "Hewlett

Packard PR-Death, Weekly Income & Major Medical/Dental Plan," which

Plaintiff asserted was the true name of his plan.         LINA moved to

strike   this   reply,   arguing   the   IRS   document   had   not   been

authenticated and all relevant Plan documents had been provided.

           On February 10, 2012, in an opinion and order, the

district court: (1) ruled the IRS document could not be considered

because it had not been authenticated; (2) declined to order the

production of any documents; (3) denied Plaintiff summary judgment

on Defendants' alleged failure to pay disability benefits; (4)

declined to grant default judgment because "all relevant parties"

had effectively made an appearance; and (5) ordered Plaintiff to

use the Plan name attested to by HP Caribe, LINA, and the Plan.




                                   -4-
           Around the same time, LINA moved for judgment on the

administrative record, asking the court to affirm the benefits

denial.   Similarly, HP Caribe moved for dismissal, arguing the

complaint was factually insufficient to sustain a claim against it.

In the alternative, HP Caribe moved for summary judgment.            The

court referred both motions to a magistrate judge, who recommended

dismissal of Plaintiff's complaint in its entirety, with prejudice.

           On September 30, 2012, the district court issued an

opinion and order in which it adopted the magistrate's report and

recommendation.   The court approved of the magistrate's use of the

arbitrary and capricious standard to review LINA's decision to deny

benefits, and it found LINA's decision was not arbitrary and

capricious because Plaintiff failed to produce sufficient medical

evidence of disability.   The court also agreed with the magistrate

that Plaintiff's only claim against HP Caribe was for a failure to

provide   documents.    The   court    dismissed   this   claim   because

Plaintiff failed to plead it with specificity.3      Both the order and

subsequent judgment were entered on the docket on October 5, 2012.

           On November 2, 2012, Plaintiff submitted a notice stating

he was appealing the district court's "Order and Final judgment

entered on November 5, 2012."         On February 23, 2013, Plaintiff

filed his brief on appeal.    In it, Plaintiff did not refer to any


     3
        The court declined to treat HP Caribe's motion as a motion
for summary judgment, although it noted that under a summary
judgment analysis "the case would have ended in the same place."

                                 -5-
medical documents or give any explicit reason why he was entitled

to benefits.           Rather, he argued the court erred by using the

arbitrary and capricious standard of review. De novo review should

have       been    applied,   he   contended,    because   of   two    procedural

irregularities: (1) Defendants did not provide him with a copy of

the Plan rules; and (2) LINA denied his claim even though it was

not delegated or granted the legal authority to act on behalf of

the Plan administrator, HP Caribe.              Further, Plaintiff contended,

the court erred by determining the Plan's voluntary appearance was

valid.        The Plan, Plaintiff asserted, was actually in default

because no one had appeared on its behalf.

                  Three days later, on February 26, we ordered Plaintiff to

include the Plan in his caption because without this his brief was

not in compliance with Fed. R. App. P. 32(a)(2)(C).4                  On February

28, Plaintiff moved for relief from this order, arguing the Plan's

voluntary appearance was invalid.             LINA opposed this motion.       On

March 11, before we could rule on the motion, Plaintiff re-filed

his brief, naming "Hewlett Packard Caribe BV Insurance Program" in

the caption.          The next day, on March 12, we ordered Plaintiff to

file an appendix by March 26 or face dismissal for lack of

prosecution.          Two days later, on March 14, we officially denied

Plaintiff's motion for relief, which we construed as a motion to



       4
         Rule 32(a)(2)(C) requires the front cover of a brief to
contain the correct title of the case.

                                        -6-
amend the caption. After receiving an extension of time, Plaintiff

filed an appendix on April 2.     He never re-amended his caption.

            In mid-April, LINA and HP Caribe moved to dismiss the

appeal, arguing Plaintiff failed to include required documents in

his appendix and the documents he included pertained only to the

February 10 order.     In the alternative, LINA requested time to

respond to any amended appendix Plaintiff might file to correct his

first appendix's flaws.      Plaintiff, however, did not amend his

appendix.    Rather, he insisted he had "complied with the rules of

the   procedure"   because   he   had    provided   us   with   sufficient

documentation "to reach a reasoned determination on the merit of

the appeal."     In reply, LINA maintained the appendix was still

utterly lacking in material relevant to the denial of benefits.

Finally, on May 14, we issued the following order:

            Defendants-appellees' motions to dismiss the
            appeal are denied without prejudice to
            reconsideration by the panel which decides
            this appeal. We do not now decide whether or
            not the appendix is adequate, but merely note
            that plaintiff-appellant bears a risk if the
            appendix does not provide the documents needed
            to decide the appeal, particularly here where,
            in   response    to   appellees'   objections,
            appellant has not offered to file a new
            appendix.

The parties subsequently completed their briefing, with HP Caribe

and LINA filing separate briefs and the Plan joining LINA's brief.




                                   -7-
                                   II.

           Defendants first renew their argument that we should

dismiss Plaintiff's appeal on procedural grounds. We agree. Under

our case law, minor infringements of procedural rules "typically

will not warrant Draconian consequences" so long as they "neither

create unfairness to one's adversary nor impair the court's ability

to comprehend and scrutinize a party's papers."        Rodríguez-Machado

v. Shinseki, 700 F.3d 48, 50 (1st Cir. 2012) (internal marks

omitted) (quoting Reyes-Garcia v. Rodriguez & Del Valle, Inc., 82
F.3d 11, 15 (1st Cir. 1996)).      Knowing and persistent procedural

breaches, however, call for more severe decrees, especially when

they "cripple any attempt to review the issues intelligently." Id.

(internal marks omitted) (quoting Reyes-Garcia, 82 F.3d at 15); see

also   Reyes-Garcia, 82 F.3d   at    15   ("[A]   party's   persistent

noncompliance with appellate rules, in and of itself, constitutes

sufficient cause to dismiss its appeal."). Plaintiff's submissions

here, from start to finish, are rife with procedural errors,

confusion, and contradiction, most of which he has refused to

correct even when given an opportunity (or an order) to do so.

           To begin with, Plaintiff did not appeal from a valid

order. Rule 3(c)(1)(B) of the Federal Rules of Appellate Procedure

requires a notice of appeal to "designate the judgment, order, or

part thereof being appealed."            Plaintiff's notice of appeal,

however, indicated he was appealing the district court's "Order and


                                   -8-
Final judgment entered on November 5, 2012."               No such order

existed, nor could it have existed as Plaintiff's notice of appeal

was filed on November 2.       True, Plaintiff likely meant to appeal

from the district court's order and judgment entered on October 5;

Plaintiff,    however,   has   never   directly   moved   to   correct   the

mistake, despite ample notice and opportunity.

             Again, refusing to correct a flaw is a recurring trend

for Plaintiff. Plaintiff's various errors have been pointed out to

him--by us and by Defendants--and he has either failed to fix them

or haphazardly attempted to do so. For example, as noted above, we

ordered Plaintiff to include the Plan in his caption per Fed. R.

App. P. 32(a)(2)(C).     The caption on Plaintiff's brief, we stated,

did not match the caption used by us because it did not include

"Defendant-appellee HEWLETT PACKARD CARIBE BV INSURANCE PLAN."

(emphasis in original). Rather than immediately comply with this

straightforward order, he moved to avoid having to obey it.              He

then added the following name to the cover of his brief: "Hewlett

Packard Caribe BV Insurance Program." (underline added).             Thus,

Plaintiff did not do what we asked--on an exceedingly simple

task--and he made no subsequent effort to fix the mistake.

             To give another example, we also ordered Plaintiff to

file an appendix or face dismissal.           Even though he received

extended time to comply, the appendix Plaintiff eventually filed

was incomplete.    Under Fed. R. App. P. 30(a)(1), an appellant


                                   -9-
             must prepare and file an appendix to the
             briefs containing: (A) the relevant docket
             entries in the proceeding below; (B) the
             relevant portions of the pleadings, charge,
             findings, or opinion; (C) the judgment, order,
             or decision in question; and (D) other parts
             of the record to which the parties wish to
             direct the court's attention.

Similarly, Local Rule 30(c) requires an appendix to "include any

relevant portions of the pleadings, transcripts, exhibits, or other

parts of the record referred to in the briefs as may be necessary

to understand the issues on appeal and to preserve context." Here,

Plaintiff omitted at least one required item in the appendix--the

magistrate's recommendation.       This recommendation is both highly

relevant   and   part   of   the   "judgment,   order,   or   decision   in

question."     Fed. R. App. P. 30(a)(1)(C); cf. Local Rule 28(a)(1)

(requiring "a recommended decision by a magistrate judge" to be

included in appellant's brief as part of the "judgments, decisions,

rulings, or orders appealed from"). Admittedly, the recommendation

can be found rather easily by looking on the district court docket.

This, however, does not change the fact that Plaintiff failed to

comply with Rule 30, even though we explicitly ordered him to do so

and gave him plenty of extra time to obey that order.

             Defendants also point out--and Plaintiff openly admits--

that only one document in the entire appendix actually concerns the

order and judgment entered by the district court on October 5.

This ties in to the next procedural snafu, which is probably the

most significant.       A party's submissions to us often include

                                    -10-
material concerning past orders from a district court, as a notice

of appeal stating a "final judgment" is being appealed encompasses

all previous interlocutory orders. See Martínez-Serrano v. Quality

Health Servs. of P.R., 568 F.3d 278, 283 (1st Cir. 2009).      Here,

Plaintiff explicitly appealed a "Final judgment," and he also

stated in his brief that his appeal included "the Court's [February

10] decision denying entry of default against the Plan."    So far,

so good.    In LINA's motion to dismiss the appeal, however, it

contended Plaintiff was arguing issues not on appeal by contesting

the February 10 order.   In response, Plaintiff seemingly accepted

this characterization, disavowed any intent to appeal earlier

orders in this case, and urged us to accept the disavowal:

           As indicated by LINA, the only Order and
           Opinion appealed is the District Court 's
           [sic] Order and Opinion of October 5, 2012 and
           the final Judgment of the case.      For that
           reason, [Plaintiff] requests this Honorable
           Appellate Court to only consider the Opinion
           and Order of February 10, 2012 . . . as a
           supporting document and as part of the record
           referred to in the Brief, necessary to
           understand the issues on appeal in this case.

(emphasis added).

           This situation can be read in multiple ways, none of

which is favorable to Plaintiff. For example, we could easily hold

the above response is a controlling concession by Plaintiff.    And

this concession would mean Plaintiff has persistently argued issues

here that are not on appeal at all.   True, Plaintiff asserts he is

just pointing out "procedural irregularities" leading to a less

                               -11-
deferential standard of review.                These alleged irregularities,

however, were all definitively addressed by the district court in

the February 10 order, which Plaintiff (under this view) concedes

he is not appealing.        The case would therefore be closed on those

issues; yet, the vast majority of Plaintiff's submissions here

concern them.      Even if we did not view the above response as a

definitively controlling concession–-perhaps, for instance, due to

the presence of the phrase "final Judgment"—-we are still stuck

with an intractable problem because Plaintiff has made utterly

convoluted statements on the fundamental question of what is or is

not on appeal.      This greatly frustrates our review.5

             We could detail more errors and missteps.             For instance,

as alluded to above, not only did Plaintiff violate Fed. R. App. P.

30   by   not   including      the    magistrate's    recommendation     in    his

appendix, but he also violated Local Rule 28 by not including it in

the addendum to his brief.           But we need not belabor the point.         In

conclusion, we emphasize that several of the above errors, taken

individually, could be overlooked.             Viewed together, however, they

indicate an apparently cavalier disregard of court orders and

procedural      rules,   and   they    create    an   incoherent    record    that

"hamstring[s]" our ability to review the issues intelligently.


      5
        To be clear, while this situation best exemplifies the
incomprehensibility of Plaintiff's submissions to us, it is by no
means the only example. Rather, Plaintiff's materials here are
chock full of incoherency and unintelligibility.     We can make
neither heads nor tails of many of Plaintiff's assertions.

                                        -12-
Reyes-Garcia, 82 F.3d at 15; see also Rodríguez-Machado, 700 F.3d

at 50.   This invites dismissal on purely procedural grounds.

            Plaintiff would likely fare no better on the merits.        As

we warned, Plaintiff bore the risk of not providing us with the

information necessary to decide this appeal.           Yet, Plaintiff's

appellate brief and appendix ironically focus almost entirely on

matters of process, persisting in arguing over the standard of

review and who the proper defendant is even though the Plan and its

insurer acknowledge responsibility for paying any benefits that

might be due.    Plaintiff has submitted no medical evidence to us,

nor does he argue the merits of his benefits denial.        Thus, even if

we ignored plaintiff's procedural defalcations, we would almost

certainly   arrive   at   the   same   result,   finding   no   adequately

persuasive basis for concluding Plaintiff was disabled within the

meaning of the Plan.      Furthermore, Plaintiff makes no arguments

concerning his complaint's language.       This dooms his claim against

HP Caribe, which the district court dismissed under Rule 12(b)(6).

            Accordingly, we DISMISS Plaintiff's appeal.




                                   -13-